Case 1:18-cv-08133-.]PO Document 25 Filed 11/04/18 Page 1 of 4

ST©RCH Al\/lll\ll PC

lohn W. Brewer _ 212.4_97:8238
MEMBER NY BAR ]brewer@storchammi.com

November 4, 2018
VIA ECF

The Hon. J. Paul Oetken

United States District Judge

United States District Court for the
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, New York 10007

RE: Syrup Assr)cl`ates, [nc. et al. v. Coastal Developmenl Massachuselts, LLC el' al.,
Case No. lS-cv-08133

Dear Judge Oetken:

We represent the defendants in the above-referenced action. l write to address the issues raised
by plaintiff s letter motion of Friday, November 2, 2018 (Doc. No. 24). Plaintiffs are hoping to
moot defendants’ fully-briefed lZ(b)(l) motion (Doc. Nos. 12, l3, 14, 18, and 19), which shows
that plaintiffs have failed to establish the existence of diversity jurisdiction, by getting the
Court’s permission to do two different things. First, plaintiffs wish to amend their complaint to
change their jurisdictional allegations regarding defendants, despite having failed to do so within
the 2l-day time limit contemplated by paragraph D(ii) of this Court’s Individual Practices.
Second, plaintiffs wish to submit an additional declaration from their president l\/lr. Genger that
could have been included with their original opposition papers filed on October 12, 2018, but
was not. AS will be explained below, while defendants do not object to plaintiffs amending their
complaint to replace inaccurate allegations about the defendants’ citizenship with more plausible
ones, Mr. Genger’s new declaration is insufficient to moot the pending motion, and in any event
would not obviate the need for further jurisdictional discovery regarding plaintiffs’ citizenship
before this Court would be able to determine whether the existence of complete diversity of
citizenship has been actually proven rather than merely alleged.

Belatedlv-Changed Allegations About Defendants’ Citizenship

Plaintiffs wish to change their allegation that defendant Sterling Racecourse, Inc. is a
l\/Iassachusetts corporation with its principal place of business in Florida to instead allege that its
principal place of business is in New York. This is based on information from the public website
of the l\/Iassachusetts Secretary of State, a printout from which is Exhibit C to plaintiffs’ letter.
But that website would have given them the exact same information had they consulted it before

 

2 GRAND CENTRAL TOWER -140 EAST ASTH STREET, 2'5TH FLOOR - NEW YORK, NY10017
P 212.490.4100 ~ F 212.490.4208 ‘ WWW.storchamini.com

Case 1:18-cv-08133-.]PO Document 25 Filed 11/04/18 Page 2 of 4

The Hon. J. Paul Oetken
November 4, 2018
Page 2

they filed the complaint, and they do not explain why they apparently failed to do so. That said,
the information on that website is accurate, and if the Court is willing to allow plaintiffs to
amend in this regard at this time, defendants do not object

Plaintiffs also wish to change their allegation that defendant Richard Fields is a citizen of Florida
to an allegation that he was, as of the September 6, 2018 filing date of the action, a citizen of
Wyoming, and their related allegation that Coastal Development Massachusetts, LLC (of which
l\/lr. Fields is the ultimate beneficial owner) is, for diversity jurisdiction purposes, a citizen of
Florida to an allegation that it is, for diversity jurisdiction purposes, a citizen of Delaware and
Wyoming. But as the filing attached as exhibit E to plaintiffs’ letter (filed in the related
McArthur 1 litigation brought by one of plaintiffs’ affiliates against Mr. Fields in New York
County Supreme Court) makes clear, it was a matter of public record that l\/Ir. Fields had filed
three separate lawsuits between January 2015 and April 2018 in which he had consistently taken
the position that he was a citizen of Wyoming. Plaintiffs, on information and belief, were
specifically aware of at least some if not all of those lawsuits before they filed this action in this
Court, and have no one to blame but themselves if they did not review those pleadings

lt is also disingenuous of plaintiffs to neglect to inform the Court that their affiliate, the plaintiff
in McArlhur 1, refused to accept the testimony by Mr. Fields that they now wish to rely on in this
action, and indeed that their president l\/Ir. Genger took the stand after Mr. Fields had testified to
testify for the McArthur 1 plaintiff about his own continuing belief that l\/lr. Fields is domiciled in
Florida. Justice Crane apparently found Mr. Genger’s testimony unpersuasive Again, that said,
if the Court is willing to allow plaintiffs to amend in this regard at this time, defendants do not
object.l

Belatedlv-Offered Declaration Allegedlv Relevant to Plaintiffs’ Citizenship

As of the filing date, Plaintiffs claim to have been Nevada corporations with principal places of
business in Connecticut. The whole thrust of defendants’ fully-briefed 12(b)(1) action is that
under the applicable case law and on the existing record, the plaintiffs’ suspiciously-timed and
apparently jurisdiction-manufacturing conversion to corporate form mere weeks before filing the
action are to be disregarded for jurisdictional purposes, and the plaintiffs’ citizenship as of the
filing date thus assessed as if they had remained Delaware LLC’s. In other words, they are to be
deemed citizens of all states of which any of their members/shareholders were citizens as of the
filing date. Plaintiffs could have tried to show that that entire issue was moot by submitting
evidence with their opposition papers that complete diversity would exist even if the plaintiffs
were deemed as of the filing date to be citizens of all such states. They declined to submit any
such evidence, apparently because at least one member/shareholder is a citizen of Florida and

 

1 Mr. Fields was in the process of changing his legal domicile, and thus his citizenship for
diversity purposes, from Wyoming to New Yorl< during September of this year, but whether that
transition had or had not been completed by the filing date appears to be immaterial to the
plaintiffs’ claims regarding diversity of citizenship

Case 1:18-cv-08133-.]PO Document 25 Filed 11/04/18 Page 3 of 4

The Hon. J. Paul Oetken
November 4, 2018
Page 3

they had not yet abandoned their inaccurate allegations that the defendants were citizens of
Florida.

But Mr. Genger’s belatedly-offered declaration, not yet tested by deposition or any other
jurisdictional discovery, is insufficient on its face because, among other things, it speaks to the
wrong issue as of the wrong date. It speaks not as of the filing date but as of the conversion
date(s) several weeks earlier, leaving open the possibility of either changes of ownership or
changes in owners’ citizenship during that interim period. And it does not make any claims
about citizenship but only about domicile Domicile is equivalent to state citizenship only for
natural persons who are U.S. citizens domiciled in the U.S. Corporations are of course deemed
citizens for diversity-jurisdiction purposes both of their domicile and of their state of principal
place of business And the domicile of other entities, such as limited partnerships and LLC’s, is
completely irrelevant for jurisdictional purposes F or example, a Delaware LLC whose members
are citizens of Maryland and New Jersey will be deemed for jurisdictional purposes a citizen of
both of those states, but not of Delaware.

The documents submitted as Exhibit A to Mr. Genger’s prior declaration (Doc. No. 16) indicate
that the plaintiffs’ members as of last June, when they were still LLC’s, included several LLC’s,
at least one limited partnership, and at least one trust. (Determining the citizenship of a trust for
diversity~jurisdiction purposes can be especially complex, and may depend on which state’s law
governs the trust, as the Supreme Court noted in Americold Really Trusl' v. ConAgra Foods, Inc.,
136 S.Ct. 1012 (2016)). There is no reason to assume that l\/Ir. Genger even knows the identities,
much less the citizenships as of the filing date, of each of the underlying partners, members, co~
trustees, and/or trust beneficiaries of the various members/shareholders of the plaintiff entities
that are neither natural persons nor corporations His declaration does not claim he possesses
that knowledge And because none of that information is generally available in the public
record, defendants are unable to either confirm or challenge Mr. Genger’s assertions (even if he
had asserted the relevant facts as of the relevant date, which he did not) without jurisdictional
discovery.

lf plaintiffs sought leave to amend their complaint not only to change their allegations about
defendants’ citizenship but to allege the citizenships, as of the filing date, of all of their
members/shareholders, such an amendment could (if none of those citizenships overlapped with
the defendants) suffice to establish complete diversity as alleged on the face of the pleadings,
which in turn might moot defendants’ pending 12(b)(1) motion, subject to renewal after
appropriate jurisdictional discovery. But their letter does not appear to seek leave to amend to
make that allegation

We are happy to proceed however the Court may think most expeditious, in order to allow the
Court to adjudicate whether or not it is the right forum for this lawsuit as promptly as possible
As noted in the separate letter-motion regarding plaintiffs’ premature summary judgment motion
that I will be submitting shortly, we are available for a conference if the Court thinks that would
be beneficial

Case 1:18-cv-08133-.]PO Document 25

The Hon. J. Paul Oetken
November 4, 2018
Page 4

Respectfully submitted,

. Brewer

Cc: Counsel of Record (via ECF)

Filed 11/04/18 Page 4 of 4

